Name: Commission Regulation (EC) No 582/96 of 1 April 1996 fixing the maximum bying-in price and the quantities of beef bought in for the 156th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 2. 4. 96 EN Official Journal of the European Communities No L 83/13 COMMISSION REGULATION (EC) No 582/96 of 1 April 1996 fixing the maximum bying-in price and the quantities of beef bought in for the 156th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, it has been decided to fix the maximum buying in price and the quantities which may be accepted into intervention; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2417/95 (2), and in particular Article 6 (8) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 307/96 (4), an invitation to tender was opened by Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invi ­ tation to tender (*), as last amended by Regulation (EC) No 16/96 0; Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R 3 , where appropriate, for each partial invitation to tender in the light of the tenders received; whereas in accordance with Article 13 (2) of that Regula ­ tion, a decision may be taken not to proceed with the tendering procedure; whereas, in accordance with Article 14 of that Regulation , only tenders lower than or equal to the maximum price are to be accepted, without, however, exceeding the average national or regional market price plus the amount mentioned in paragraph 1 ; Whereas after examination of the tenders submitted for the 156th partial invitation to tender and taking account, Article 1 For 156th partial invitation to tender opened by Article 1 ( 1 ) of Regulation (EEC) No 1627/89 . For category C, in the Member States or regions of Member States which meet the conditions laid down in Article 6 (2) of Regula ­ tion (EEC) No 805/68 for category C:  The maximum buying-in price is hereby fixed at ECU 245 per 100 kilograms of carcases or half-carcases of quality R 3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 140 tonnes. Article 2 This Regulation shall enter into force on 2 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 248, 14. 10 . 1995, p. 39 . (3) OJ No L 225, 4. 9 . 1993, p. 4. (&lt;) OJ No L 43, 21 . 2. 1996, p. 3 . Is) OJ No L 159, 10 . 6. 1989, p. 36. M OJ No L 4, 6. 1 . 1996, p. 1 .